Per Curiam.

Here was a bond executed in the year 1790, conditioned to pay 771. on a day past, with interest ; and the plea is, that the husband of one of the heirs paid to the plaintifl on the 13th February, 1798, "3l. 9s. 7d. which he accepted and receiv~ ed in full payment of the sum in the condition mentioned, and in full of all demands whatsoever." This plea is demurred to; and it is palpably bad, either as a plea of payment, or of accord and satisfaction. The authorities to this point are referred to by the court, in Watkinson v. Inglesby & Stokes. (5 Johns. Rep. 391.)
- Judgment for the plaintiff